DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 12/17/2021. Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 8-10 of Applicant’s Remarks, filed 12/17/2021, with respect to the claim rejections have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Kowalczyk et al. (US 20170206678) discloses a computer-assisted method for hair coloring guidance to color hair of on an image of a digital photograph of a user with a new desired color, based also on an illustration of a person with hair having the desired hair color. See paragraphs 10-12. According to Kowalczyk, the statistics of common hair colors may be determined by determining in each case a typical frequency distribution for at least one color information item for a plurality of hair colors that commonly occur in humans. The color information item may, for example, be a color information item that is parameterized in a color space. For example, the color information item may be characterized using a plurality of parameters in such a way that that a color may be unequivocally determined using the plurality of parameters. See paragraphs 25-26. The image color information frequency distribution may be determined for a digital image. The image color information frequency distribution may in each case associate a number of pixels in the digital image of the person or a partial area of the image of the person, having the image color information value, with an image color information value. For example, the image color information may include a shade, for example an image shade. The image color information frequency distribution may then associate a frequency with which this shade occurs in the image or the partial area of the image, in other words, the number of pixels having the particular shade, with each shade of a plurality of shades. In various exemplary embodiments, the image color information frequency distribution may be compared to the hair color statistics, for example to the plurality of frequency distributions of the at least one hair color information item for the plurality of hair colors, for example for the plurality of common hair colors or for the plurality hair colors that are achievable by dyeing. See paragraphs 37-39.



Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/04/2022